


110 HR 1383 IH: The Quelling of Unwanted Intrusive and

U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1383
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2007
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  penalties for the misuse of robocalls.
	
	
		1.Short titleThis Act may be cited as the
			 The Quelling of Unwanted Intrusive and
			 Excessive Telephone Calls Act of 2007.
		2.Preventing misuse
			 of telephonic communications
			(a)In
			 generalPart I of title 18, United States Code, is amended by
			 inserting after chapter 103 the following:
				
					104Misuse of
				Telephonic Communications
						
							Sec.
							2141. Misuse of automated telephone
				  equipment.
							2142. Definitions for chapter.
						
						2141.Misuse of
				automated telephone equipment
							(a)Offense
								(1)In
				generalWhoever knowingly
				initiates a telephone call (other than a call made for emergency purposes or
				made with the prior express consent of the called party) using an automatic
				telephone dialing system or an artificial or prerecorded voice—
									(A)so that it is
				received during the period beginning at 9 pm and ending 9 am in the place which
				the call is directed; or
									(B)without disclosing
				at the beginning of the call the identity of the sponsor, endorser, or
				originator of the call,
									shall be
				fined under this title or imprisoned not more than 1 year, or both.(2)Elections for
				federal officeWhoever knowingly uses an automatic telephone
				dialing system or an artificial or prerecorded voice to deceive any person
				regarding—
									(A)the time, place,
				or manner of an election for Federal office;
									(B)the qualifications
				for or restriction on voter eligibility for an election for Federal
				office;
									(C)the political
				party affiliation of any candidate running in an election for Federal office;
				or
									(D)the sponsor,
				endorser, or originator of a telephone call initiated using an automatic
				telephone dialing system or using an artificial or prerecorded voice,
									shall be
				fined under this title or imprisoned not more than 1 year, or both.(b)Minimum penalty
				for multiple call violationsIf the offense under this section involves
				100 or more telephone calls, the sentence imposed under subsection (a) for that
				offense shall include imprisonment for not less than 30 days.
							(c)Civil
				actionThe chief law enforcement officer of a State or a general
				purpose political subdivision of a State may in a civil action, obtain
				injunctive and declaratory relief with respect to a violation of this section
				that affects the residents of that State or political subdivision.
							2142.Definitions
				for chapterAs used in this
				chapter—
							(1)the term
				automatic telephone dialing system has the meaning given that
				term in section 227 of the Communications Act of 1934; and
							(2)the terms
				election and Federal office have, respectively,
				the meanings given those terms in section 431 of the Federal Election Campaign
				Act of
				1971.
							.
			(b)Clerical
			 amendmentThe table of
			 chapters at the beginning of part I of title 18, United States Code, is amended
			 by inserting after the item relating to chapter 103 the following new
			 item:
				
					
						104.Misuse of Telephonic
				  Communications2141.
					
					.
			
